DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on November 22nd, 2017 (CN 201721572796.3). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “refractive indexes of the wave plate and the transmission plate are close and adjacent sides thereof are closely arranged” is unclear and renders the claim indefinite. Specifically, “close” and “closely” are relative terms not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “refractive indexes of the wave plate and transmission plate exist and adjacent sides thereof are spatially related”.

Regarding claims 2-17, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyanagi et al. (US 2012/0062848 A1).
Regarding claim 1, Koyanagi teaches a speckle elimination apparatus, comprising a wave plate (See, e.g., layer 34 in Fig. 4A and paragraph [0090] which explains layer 34 acts as a half wave plate) and a transmission plate (See, e.g., transparent substrate 33a in Fig. 4A) respectively on a laser beam optical path (See, e.g., paragraph [0075] which explains this), wherein refractive indexes of the wave plate and the transmission plate are close and adjacent sides thereof are closely arranged (Note this limitation is met in light of the 112 rejection above because the wave plate and transmission plate both have an index of refraction and are spatially related); the wave plate is arranged to allow a portion of an incident laser beam to pass through an incident surface thereof, the transmission plate is arranged to allow the remainder of the incident laser beam to pass through an incident surface thereof, and the portion of the incident laser beam occupies 25%-75% of the incident laser beam (See, e.g., Fig. 4A which shows the wave plate passing 50% of the width of the laser and the substrate passing the rest, meeting this limitation).
Regarding claim 2, Koyanagi teaches the device set forth above and further teaches wherein the portion of the incident laser beam occupies 50% of the incident laser beam (See, e.g., Fig. 4A which shows this).
Regarding claim 3, Koyanagi teaches the device set forth above and further teaches wherein the wave plate is a half-wave plate (See, e.g., paragraph [0090] which explains this).
Regarding claim 4, Koyanagi teaches the device set forth above and further teaches wherein the adjacent sides of the wave plate and the transmission plate are fixedly bonded to each other (See, e.g., Fig. 4A which shows this).
Regarding claim 5, Koyanagi teaches the device set forth above and further teaches wherein the wave plate is a rectangular-shaped, semicircular-shaped, or semioval shaped wave plate, and correspondingly, the transmission plate is a rectangular-shaped, semicircular- shaped, or semioval-shaped transmission plate (See, e.g., Fig. 4A and note that at least in the view shown therein the two plates have a rectangle shape).
Regarding claims 9 and 11-14, Koyanagi teaches a laser light source, comprising a laser device for emitting a laser beam (See, e.g., laser 11 in Fig. 1A), and further comprises the speckle elimination apparatus according to claims 1-5 respectively (See, e.g., the rejection of claims 1-5 above). 
Regarding claims 10, Koyanagi teaches a laser projection system (See, e.g., Fig. 1A), comprising the laser light source according to claim 9 (See, e.g., the rejection of claim 9 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al. (US 2012/0062848 A1) in view of Szarvas et al. (US 2008/0088898 A1).
Regarding claim 6, Koyanagi teaches the device set forth above but lacks an explicit disclosure wherein the wave plate is an annular wave plate having a central opening, and the transmission plate is a transmission plate that matches a shape of the opening. 
	However, in an analogous laser/waveplate field of endeavor Szarvas teaches the use of a waveplate and substrate bonded together with an annular shape and central opening that receives laser light (See, e.g., plate 123 and beam block 120 in Fig. 6 respectively).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shapes of the wave plate and transmission plate of Koyanagi to be annular with a central circular opening, as taught by Szarvas, for the purpose of better fitting with the circular apertures of the lenses in the system (See, e.g., paragraph [0029] of Szarvas which explains this advantage of the aperture shape). Note that as modified the transmission plate would match a shape of the opening as they are both circular.
Regarding claim 7, Koyanagi in view of Szarvas teaches the device set forth above and as modified further teaches wherein the wave plate is an annular wave plate having a central opening of a centrosymmetric shape (Note that as modified above the opening is circular which meets this limitation).
Regarding claim 8, Koyanagi in view of Szarvas teaches the device set forth above and as modified further teaches wherein the wave plate is an annular wave plate having a central circular opening (Note that as modified above the opening is circular which meets this limitation).
Regarding claims 15-17, Koyanagi in view of Szarvas teaches a laser light source, comprising a laser device for emitting a laser beam (See, e.g., laser 11 in Fig. 1A), and further comprises the speckle elimination apparatus according to claims 6-8 respectively (See, e.g., the rejection of claims 6-8 above).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872